In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-790V
                                    Filed: November 3, 2016
                                         UNPUBLISHED

****************************
KATIE TAMBOURIS,                       *
                                       *
                   Petitioner,         *    Ruling on Entitlement; Concession;
v.                                     *    Influenza (“Flu”) Vaccination; Shoulder
                                       *    Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *    (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *    (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On July 1, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her October 1, 2014 influenza (“flu”) vaccination.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On November 2, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent has concluded “that petitioner suffered a non-
Table injury of SIRVA and that the preponderance of the medical evidence indicates
that the injury was causally related to the flu vaccination she received on October 1,
2014.” Id. at 4. Respondent further agrees that no other causes have been identified

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
for petitioner’s injury and “petitioner met the statutory requirements by suffering the
condition for more than six months.” Id. Accordingly, respondent states that “based on
the record as it now stands, compensation is appropriate, as petitioner has satisfied all
legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2